MEMORANDUM ***
Charanjeet Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision, which summarily affirmed the Immigration Judge’s (“IJ”) order denying his application for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
Where, as here, the BIA affirms without an opinion, we review the IJ’s decision directly. See Falcon Carriche v. Ashcroft, 350 F.3d 845, 849 (9th Cir.2003). We review for substantial evidence an adverse credibility determination. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001).
Substantial evidence supports the IJ’s adverse credibility determination. See id. at 1042-43. The IJ offered specific, cogent reasons for the credibility determination based on inconsistencies in the record regarding whether the police came to Singh’s house after his final arrest, and inconsistencies about the dates that Singh attended college. These are issues that go to the heart of Singh’s asylum claim. See id. at 1043.
Because Singh did not establish that he was eligible for asylum, it follows that he did not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Singh has waived his claim for protection under CAT by failing to raise any arguments in his opening brief challenging the BIA’s denial of this claim. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
Singh’s contention that the BIA erred as a matter of law by summarily affirming the IJ is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 849-52 (9th Cir.2003).
The court will not consider the documents that Singh attached to his opening brief regarding his eligibility for an adjustment of status, nor his contention based on these documents. See 8 U.S.C. *928§ 1252(b)(4)(A); see also Fisher v. INS, 79 F.3d 955, 963 (9th Cir.1996) (en banc).
The voluntary departure period was stayed, and that stay will expire upon issuance of the mandate. See Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.